     Case 2:19-cr-00282-RGK Document 141 Filed 04/21/20 Page 1 of 4 Page ID #:663



1    NICOLA T. HANNA
     United States Attorney
2    BRANDON D. FOX
     Assistant United States Attorney
3    Chief, Criminal Division
     EDDIE A. JAUREGUI (Cal. Bar No. 297986)
4    POONAM G. KUMAR (Cal. Bar No. 270802)
     ROGER A. HSIEH (Cal. Bar No. 294195)
5    Assistant United States Attorneys
     Major Frauds Section
6         1100 United States Courthouse
          312 North Spring Street
7         Los Angeles, California 90012
          Telephone: (213) 894-0600/4849/0719/0600
8         Facsimile: (213) 894-6269
          E-mail:    eddie.jauregui@usdoj.gov
9                    poonam.kumar@usdoj.gov
                     roger.hsieh@usdoj.gov
10
     Attorneys for Plaintiff
11   UNITED STATES OF AMERICA

12                            UNITED STATES DISTRICT COURT

13                     FOR THE CENTRAL DISTRICT OF CALIFORNIA

14
     UNITED STATES OF AMERICA,                No.   CR 19-282-RGK
15
                Plaintiff,                    JOINT REPORT REGARDING DISCOVERY
16                                            CONFERENCE
                     v.
17                                            Trial date: June 2, 2020
     ZHONGTIAN LIU ET AL.,                    Trial time: 9:00 a.m.
18                                            Location:   Courtroom of
                Defendants.                   Hon. R. Gary Klausner
19
20        Plaintiff United States of America, by and through its counsel
21   of record, the United States Attorney for the Central District of
22   California and Assistant United States Attorneys (“AUSAs”) Roger A.
23   Hsieh, Eddie A. Jauregui, and Poonam G. Kumar, and defendants
24   Perfectus Aluminium Inc., also known as “Perfectus Aluminum Inc.” and
25   Perfectus Aluminum Acquisitions, LLC (collectively, the “Perfectus
26   entities”), by and through their counsel of record, Robert Ruyak, Don
27   Livornese, and Rebecca Anzidei; Scuderia Development, LLC; 1001
28   Doubleday, LLC; Von Karman-Main Street, LLC; and 10681 Production
     Case 2:19-cr-00282-RGK Document 141 Filed 04/21/20 Page 2 of 4 Page ID #:664



1    Avenue, LLC (collectively, the “Warehouse entities”), by and through

2    their counsel of record, Stephen Larson and Hilary Potashner

3    (collectively, the “parties”), hereby jointly report as follows:

4    I.    NATURE OF THE CASE
5          On May 7, 2019, a grand jury returned a 53-page indictment

6    against three individuals and seven corporate entities, including the

7    Perfectus entities and Warehouse entities.         Specifically, the

8    indictment charges the Perfectus entities and the Warehouse entities

9    with conspiracy in violation of 18 U.S.C. § 371, nine counts of wire
10   fraud in violation of 18 U.S.C. § 1343, and seven counts of passing

11   false and fraudulent papers through a customhouse in violation of 18

12   U.S.C. § 545.    The indictment also charges the Perfectus entities

13   with seven counts of international promotional money laundering in

14   violation of 18 U.S.C. § 1956(a)(2)(A).        On July 31, 2019, the

15   indictment was unsealed.      On April 13, 2020, the Perfectus entities

16   and the Warehouse entities appeared for their initial appearances and

17   post-indictment arraignments.

18   II.   JOINT STATEMENT REGARDING DISCOVERY
19         Pursuant to the Court’s Criminal Order Regarding Discovery and
20   Federal Rule of Criminal Procedure 16.1, the parties report the

21   following:

22         1.   On April 16, 2020, the government sent to counsel for the

23   Perfectus entities and Warehouse entities a proposed stipulation for

24   a protective order regarding confidential witness information and

25   personally identifiable information.        The parties continue to

26   negotiate regarding the terms of the proposed stipulation.
27         2.   The government estimates that the discovery in this case

28   totals several terabytes of data, which includes, among other things,

                                           2
     Case 2:19-cr-00282-RGK Document 141 Filed 04/21/20 Page 3 of 4 Page ID #:665



1    millions of pages of customs documents, financial records, and

2    reports of investigation.      The government is in the process of

3    preparing the first production.       In order to facilitate the efficient

4    production of discovery in this matter, counsel for the Perfectus

5    entities and the Warehouse entities intend to send hard drives to the

6    government on which the government will load the discovery.            Upon

7    receipt of these hard drives and entry of a protective order, the

8    government will begin producing discovery.

9         3.    On April 20, 2020, AUSA Kumar, AUSA Hsieh, Mr. Ruyak, and
10   Ms. Potashner held a telephonic discovery conference.           In accordance

11   with the Court's Criminal Order Regarding Discovery, the parties

12   report as follows:

13              a.    At present, there are no contested matters of

14   discovery and inspection.

15              b.    The Perfectus entities and the Warehouse entities

16   reserve the right to request additional discovery if the need arises.

17              c.    The government will produce any undisclosed material

18   favorable to the Perfectus entities and the Warehouse entities within

19   the meaning of Brady v. Maryland, 373 U.S. 83 (1963), and related
20   cases in accordance with its continuing discovery obligations and the

21   Court’s order.

22              d.    At present, the parties do not have any foundational

23   objections to the documentary evidence in this case.           However, the

24   parties expressly reserve the right to raise such foundational

25   objections at the time of trial.

26              e.    At present, the parties are unaware of any issues
27   regarding chain of custody.

28

                                           3
     Case 2:19-cr-00282-RGK Document 141 Filed 04/21/20 Page 4 of 4 Page ID #:666



1               f.    At present, the parties are unaware of any issues

2    regarding the admissibility of scientific analysis without the need

3    of calling the expert at trial.

4

5     Dated: April 21, 2020               Respectfully submitted,

6                                         NICOLA T. HANNA
                                          United States Attorney
7
                                          BRANDON D. FOX
8                                         Assistant United States Attorney
                                          Chief, Criminal Division
9
10                                              /s/
                                          ROGER A. HSIEH
11                                        POONAM G. KUMAR
                                          EDDIE A. JAUREGUI
12
                                          Assistant United States Attorneys
13
                                          Attorneys for Plaintiff
14                                        UNITED STATES OF AMERICA
15

16    Dated: April 21, 2020
17
                                               /s/ via email authorization
18                                        ROBERT RUYAK
                                          DON LIVORNESE
19                                        REBECCA ANZIDEI
                                          Attorneys for Defendants
20                                        Perfectus Entities
21

22

23
      Dated: April 21, 2020
24

25                                             /s/ via email authorization
                                          HILARY POTASHNER
26                                        STEPHEN LARSON
                                          Attorney for Defendants
27                                        Warehouse Entities
28

                                           4
